DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the first refrigerant flow path and second refrigerant flow path do not have reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites that “the first refrigerant flow path including a first end portion, and a second end portion located opposite to the first end portion” which renders the claim indefinite as it is unclear what structure the end portions are relative to, as the specification defines the flow path as the outdoor heat exchanger, specifically noting that the outdoor heat exchanger includes a first end and a second end portion in paragraph [0039]. Clarification is requested. 

Regarding claim 9, the claim is rejected on the same reasons noted in claim 1 above, as claim 9 recites multiple end portions of refrigerant flow paths.  

Claims 2-5, 7, 9, and 13 are rejected based on their dependency to claim 1.
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 12/17/2020 is acknowledged. Claims 6, 8, and 10-12 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2012/0118533) in view of Kasai (US 2011/0259551).

Regarding claim 1, Jang teaches a refrigeration cycle apparatus (see Title at least), comprising 
a refrigerant circuit (see Fig. 1) which includes a compressor (2, Fig. 1, see paragraph [0034]), a first heat exchanger (4, Fig. 1, see paragraph [0034]), an expansion valve (6, Fig. 1, see paragraph [0034]), and a second heat exchanger (10, Fig. 1, see paragraph [0034]), and in which refrigerant circulates (see paragraph [0034]), 
the second heat exchanger including a first refrigerant flow path (50a, Fig. 2, see paragraph [0041]) and a second refrigerant flow path (50b, Fig. 2, see paragraph [0041]), the first refrigerant flow path and the second refrigerant flow path being connected in parallel to the first heat exchanger via a branch portion (see Fig. 2 which shows the branch portion at the point where the flow path diverges into 50a and 50b, further see Fig. 2 which shows the paths being arranged in parallel to each other), 
the first refrigerant flow path including a first end portion, and a second end portion located opposite to the first end portion (see Fig. 2, 50a extends between 51 and multiple branches into and out of 20, where the first end is the end at 51 and the second end at the heat exchangers 20 and 30), the refrigerant circuit including a flow path switching device (9, Fig. 1, paragraph [0034]), 

a fourth refrigerant flow path connecting the second end portion and the branch portion (see Fig. 2 which shows the branch at 54 connected to the second end which is defined as branched flow paths connecting to 20 and 30, this path is defined as the fourth refrigerant flow path),
the first refrigerant flow path and the second refrigerant flow path including one or more paths, respectively (see Fig. 2 which shows 51 and 52 branching into multiple paths), 
the flow path switching device including:
-3-Attorney Docket No. 129J_040_TNa first port connected with the third refrigerant flow path (see Fig. 1 which shows 9 having a port which is connected with the cited third refrigerant flow path, i.e. between the discharge of 10 and the suction of 2), 
a second port connected with the second refrigerant flow path (the valve 9 is connected with 10 and is therefore connecting with the second flow path via a port as 9 is a four-way valve, the second port defined as the port entering 9 from the flowpath connected to 10), and 
a third port connected with the fourth refrigerant flow path (the valve 9 is connected with 10 and is therefore connecting with the fourth flow path via a port as 9 is a four-way valve, the third port is connected with the fourth refrigerant flow path and is defined as the port through 9 to 4), in the flow path switching device, 
the second port being configured to switch between a state in which the second port is connected to the first port and a state in which the second port is connected to the third port (see paragraph [0034] which notes the switching of 9).  
. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kasai, as applied to claim 1, further in view of Bales (US 2009/0183867).

Regarding claim 2, Jang as modified teaches the refrigeration cycle apparatus according to claim 1, but does not teach an on-off valve arranged between the branch portion and a connection point connected with the third port, in the fourth refrigerant flow path. Bales teaches a heat exchanger (Bales, Title) which features a branch portion (Bales, see Fig. 1 where the flow path diverges after passing through 66 into 2 flow paths) with a valve between the branch point and a connection point (Bales, 60, 61, Fig. 1, the connection point defined as the point the two paths meet as indicated by the arrows in Fig. 1, see paragraphs [0068] and [0073] which note the valves can be any type of valve which encompasses an on/off valve). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jang as modified with an on-off valve arranged between the branch portion and a connection point, as taught by Bales, in order better regulate desired refrigerant flow through the paths. 

Regarding claim 3, Jang as modified teaches the refrigeration cycle apparatus according to claim 2, wherein the refrigeration cycle apparatus is operable in a first operation state in which the on-off valve is set in an opened state and the second port is connected to the first port in the flow path switching device (met through the combination, the first operation state is defined as the state in which the valve provided through the combination with Bales is opened).  

Regarding claim 4, Jang as modified teaches the refrigeration cycle apparatus according to claim 2, wherein the refrigeration cycle apparatus is operable in a second operation state in which the on- off valve is set in a closed state and the second port is connected to the third port in the flow path switching device (the second operation state is defined as the state in which the valve provided through the combination with Bales is closed).    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kasai, as applied to claim 1, further in view of Kuroda (US 2003/0079873).

Regarding claim 5, Jang as modified teaches the refrigeration cycle apparatus according to claim 1, wherein, in the flow path switching device, the second port is configured to switch between the state in which the second port is connected to the first port and the state in which the second port is connected to the third port (Jang, paragraph [0034]). 
Jang as modified does not teach that the flow path switching device is switched based on at least one selected from the group consisting of an operation condition of the compressor, a 
Kuroda teaches an air conditioning system (Kuroda, Title) which features switching the four-way valve based on the cooling operation of the heat pump (Kuroda, paragraph [0048]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jang as modified with the switching of the flow switching device being based on an operation mode of the refrigeration cycle apparatus, as taught by Kuroda, in order to effectively flow refrigerant on a suitable basis per the operational requirement of the apparatus. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kasai, as applied to claim 1, further in view of Takegami (US 2007/0157650).

Regarding claim 7, Jang as modified teaches the refrigeration cycle apparatus according to claim 1, but does not teach that the flow path switching device includes a three-way valve. Jang as modified teaches a four-way valve. However, Takegami teaches that a four-way valve may be replaced with a three way valve (Takegami, paragraph [0045]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jang as modified with a three way valve as the flow path switching device, as Takegami teaches that a four-way valve may be replaced with a three-way valve (Takegami, paragraph [0045]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kasai, as applied to claim 1, further in view of Shedd (US 2015/0208549).

Regarding claim 13, Jang as modified teaches the refrigeration cycle apparatus according to claim 1, but does not teach a first fan configured to blow air to the first heat exchanger; and a second fan configured to blow air to the second heat exchanger. Shedd teaches a heat exchanger which has a fan (Shedd, paragraph [0281]) in order to increase the rate of heat transfer in the heat exchanger (Shedd, paragraph [0281]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jang as modified with a fan for each of the first and second heat exchanger, as Shedd teaches that using fans with heat exchangers increases the rate of heat transfer in the heat exchanger (Shedd, paragraph [0281]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763